Exhibit 10.18

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into effective
January 15, 2014 (the “Effective Date”), by and between Helen Thackray
(“Executive”) and GLYCOMIMETICS, INC. (the “Company”).

WHEREAS, Executive has been employed by the Company pursuant to an Employment
Agreement dated September 11, 2006 (“Prior Agreement”);

WHEREAS, the Company and Executive wish to supersede the Prior Agreement with
this Agreement; and

WHEREAS, the Company desires to continue to employ Executive to provide personal
services to the Company, and Executive wishes to continue to be employed by the
Company and provide personal services to the Company in return for certain
compensation and benefits.

Accordingly, in consideration of the mutual promises and covenants contained
herein, the parties agree to the following:

1. EMPLOYMENT BY THE COMPANY.

1.1 Term. The term of employment hereunder will be for the four year period
commencing on the Effective Date and ending on the fourth anniversary of the
Effective Date, subject to termination prior thereto pursuant to Sections 5, 6,
7, 8 or 9 below. Unless the Company gives notice of its intent not to renew
Executive’s employment hereunder, or Executive gives written notice to the
Company of her determination not to renew her service and employment hereunder,
in any case at least one year prior to the fourth anniversary of the Effective
Date, this Agreement, and Executive’s employment by the Company hereunder, shall
be renewed for one year from that anniversary. Thereafter, unless the Company or
Executive gives written notice of determination not to renew at least one year
prior to the next succeeding anniversary of the Effective Date, this Agreement
shall be renewed for one year from that anniversary. The term “Service Period”
shall mean the four year period provided for in this Section 1.1 and any
extension thereof, or any shorter period resulting from any termination of
service under Sections 5, 6, 7, 8 or 9 hereof.

1.2 Position. Executive will be assigned initially to the position of Vice
President of Clinical Development and Chief Medical Officer of the Company.
During the term of Executive’s employment with the Company, Executive will
devote her best efforts and substantially all of her business time and attention
to the business of the Company.

1.3 Duties. Executive will report to the Chairman of the Board of the Company
and/or such other Board officers, company executives and/or committees
designated by the Chairman, performing such duties as are normally associated
with her then current position and such duties as are assigned to her from time
to time, subject to the oversight and direction of the Chairman of the Board or
his/her designee. Executive shall perform her duties under this Agreement
principally out of the Company’s Gaithersburg, Maryland location, or such other
location as assigned. In addition, Executive shall make such business trips to
such places as may be necessary or advisable for the efficient operations of the
Company.



--------------------------------------------------------------------------------

1.4 Company Policies and Benefits. The employment relationship between the
parties shall also be subject to the Company’s personnel policies and procedures
as they may be interpreted, adopted, revised or deleted from time to time in the
Company’s sole discretion. Executive will be eligible to participate on the same
basis as similarly situated employees in the Company’s benefit plans in effect
from time to time during her employment. All matters of eligibility for coverage
or benefits under any benefit plan shall be determined in accordance with the
provisions of such plan. The Company reserves the right to change, alter, or
terminate any benefit plan in its sole discretion. Notwithstanding the
foregoing, in the event that the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.

1.5 Time to be Devoted to Service. Except for reasonable vacations, absences due
to temporary illness, and activities that may be mutually agreed to by the
parties, Executive shall devote her entire time, attention and energies during
normal business hours and such evenings and weekends as may be reasonably
required for the discharge of her duties to the business of the Company during
the Service Period. During the Service Period, Executive will not be engaged in
any other business activity, which, in the reasonable judgment of the Chairman
of the Board of the Company, conflicts with the duties of Executive hereunder,
whether or not such activity is pursued for gain, profit or other pecuniary
advantage. The Company further acknowledges and agrees that, subject to the
prior written approval by a majority of the Board of Directors (which majority
shall exclude Executive if Executive is a then current member of the Board of
Directors) and consistent with the terms of the Compliance Agreement (as defined
below), Executive may serve on the boards of directors and advisory boards of
other companies provided that such service does not interfere with the
performance of Executive’s duties hereunder.

2. COMPENSATION.

2.1 Base Salary. Executive shall receive for Executive’s services to be rendered
hereunder an initial annualized base salary of $345,500.00, subject to review
and adjustment from time to time by the Company in its sole discretion and
payable subject to standard federal and state payroll withholding requirements
in accordance with Company’s standard payroll practices (“Base Salary”).

2.2 Bonus. Beginning in 2014, Executive shall be eligible to earn an annual cash
bonus pursuant to the Company’s annual performance bonus plan, with the initial
target amount of such bonus equal to thirty-five percent (35%) of Executive’s
Base Salary during the then current bonus year (“Target Bonus”), subject to
review and adjustment from time to time by the Company in its sole discretion,
payable subject to standard federal and state payroll withholding requirements.
Whether or not Executive earns any Target Bonus will be dependent upon (a) the
actual achievement by Executive and the Company of the applicable individual and
corporate performance goals, as determined by the Board, and (b) Executive’s
continuous performance of services to the Company through the date any Target
Bonus is paid. Any bonus earned pursuant to this Section 2.2 will be paid on or
before March 15 of the year following the year for which it is earned.

 

2



--------------------------------------------------------------------------------

2.3 Expense Reimbursement. The Company will reimburse Executive for reasonable
business expenses in accordance with the Company’s standard expense
reimbursement policy.

3. PROPRIETARY INFORMATION, INVENTIONS, NON-COMPETITION AND NON-SOLICITATION
OBLIGATIONS. The parties hereto have entered into a Compliance Agreement
attached hereto as Exhibit A (the “Compliance Agreement”), which may be amended
by the parties from time to time without regard to this Agreement. The
Compliance Agreement contains provisions that are intended by the parties to
survive and do survive termination or expiration of this Agreement.

4. NO CONFLICT WITH EXISTING OBLIGATIONS. Executive represents that Executive’s
performance of all the terms of this Agreement and as an Executive of the
Company do not and will not breach any agreement or obligation of any kind made
prior to Executive’s employment by the Company, including agreements or
obligations Executive may have with other employers or entities for which
Executive has provided services. Executive has not entered into, and Executive
agrees that Executive will not enter into, any agreement or obligation, either
written or oral, in conflict herewith.

5. TERMINATION DUE TO DEATH OR DISABILITY.

5.1 Death or Disability. If Executive dies while employed pursuant to this
Agreement, then all obligations of the parties hereunder shall terminate
immediately. If Executive is incapacitated or disabled by accident, sickness or
otherwise so as to render her mentally or physically incapable of performing the
essential functions of her position with or without a reasonable accommodation
for a period of 90 consecutive days or longer, or for 90 days in the aggregate
during any six-month period (such condition being herein referred to as
“Disability”), the Company, at its option, may terminate Executive’s employment
under this Agreement immediately upon giving her notice to that effect. This
definition shall be interpreted and applied consistent with the Americans with
Disabilities Act, the Family and Medical Leave Act, and other applicable law.
Termination pursuant to this Section 5 is hereinafter referred to as a “Death or
Disability Termination”.

5.2 Substitution. The Board of Directors may designate another employee to act
in Executive’s place during any period of Executive’s Disability during the
Service Period. Notwithstanding any such designation, Executive shall continue
to receive Executive’s Base Salary and benefits in accordance with Sections 1.4
and 2 of this Agreement until Executive becomes eligible for disability income
under the Company’s disability income insurance (if any) or until the
termination of Executive’s employment, whichever shall first occur.

5.3 Disability Income Payments. While receiving disability income payments under
the Company’s disability income insurance (if any), Executive shall not be
entitled to receive any Base Salary, but shall continue to be eligible to
participate in all other compensation and benefits in accordance with Sections
1.4 and 2 until the date of her termination.

 

3



--------------------------------------------------------------------------------

5.4 Verification of Disability. If any question shall arise as to whether during
any period Executive is disabled through any illness, injury, accident or
condition of either a physical or psychological nature so as to be unable to
perform substantially all of Executive’s duties and responsibilities hereunder,
Executive may, and at the request of the Company shall, submit to a medical
examination by a physician selected by the Company to whom Executive or
Executive’s guardian has no reasonable objection to determine whether Executive
is so disabled and such determination shall for the purposes of this Agreement
be conclusive of the issue. If such question shall arise and Executive shall
fail to submit to such medical examination, the Company’s determination of the
issue shall be binding on Executive.

6. TERMINATION FOR CAUSE. The Company, on recommendation from the Board of
Directors of the Company, may terminate the employment of Executive hereunder at
any time for “cause” (such termination being hereinafter referred to as a
“Termination for Cause”) by giving Executive notice of such termination as
described in Section 9.5, upon the giving of such notice termination shall take
effect immediately. For the purpose of this Section 6, “cause” will mean that
the Company has determined in its sole discretion that any of the following
occurred: (a) Executive’s breach of fiduciary duty or substantial misconduct
with respect to the business and affairs of the Company or any subsidiary or
affiliate thereof, (b) Executive’s neglect of duties or failure to act which can
reasonably be expected to materially adversely affect the business or affairs of
the Company, the Company or any subsidiary or affiliate thereof, (c) Executive’s
material breach of this Agreement, or of any provision of the Compliance
Agreement which, to the extent curable, is not cured within 15 days after
written notice thereof is given to Executive, (d) the commission by Executive of
an act involving moral turpitude or fraud, (e) Executive’s conviction of any
felony, or of any misdemeanor involving fraud, theft, embezzlement, forgery or
moral turpitude, (f) other conduct by Executive that is materially harmful to
the business or reputation of the Company, or (g) the expiration of this
Agreement.

7. TERMINATION WITHOUT CAUSE. The Company, on recommendation from the Board of
Directors of the Company, may terminate the employment of Executive hereunder at
any time without “cause” (such termination being hereinafter called a
“Termination Without Cause”) by giving Executive notice of such termination as
described in Section 9.5. Executive’s termination of employment under this
Section 7 will take effect immediately upon the giving of such notice.

8. RESIGNATION BY EXECUTIVE.

8.1 Without Good Reason. Any resignation by Executive other than for Good Reason
(as defined below) will be referred to hereinafter as a “Voluntary Termination”.
A Voluntary Termination will be deemed to be effective following notice under
Section 9.5.

8.2 With Good Reason. Provided Executive has not previously been notified of the
Company’s intention to terminate Executive’s employment, Executive may resign
from employment with the Company for Good Reason (as defined below) by giving
the Company written notice of such termination in compliance with Section 9.5
and provided that such notice

 

4



--------------------------------------------------------------------------------

specifies: (i) the basis for termination; and (ii) the effective date of
termination (such termination being hereinafter referred to as a “Termination
for Good Reason”). For purposes of this Agreement, the term “Good Reason” shall
mean any of the following without Executive’s prior written consent: (x) any
material diminution of Executive’s duties or responsibilities hereunder (except
in each case in connection with a Termination for Cause or as a result of
Executive’s death or Disability), or, the assignment to Executive of duties or
responsibilities that are materially inconsistent with Executive’s then
position; provided, however, that the acquisition of the Company and subsequent
conversion of the Company to a division or unit of the acquiring company will
not by itself result in a diminution of Executive’s duties or responsibilities;
(y) any material breach of the Agreement by the Company which is not cured
within 15 business days after written notice thereof is given to the Company; or
(z) a relocation of Executive from the Company’s principal office to a location
more than 35 miles from the location of the Company’s principal office, other
than on required travel by Executive on the Company’s business or on a temporary
basis not to exceed a period equal to two calendar months.

9. EFFECT OF TERMINATION OF EMPLOYMENT.

9.1 Voluntary Termination, Death or Disability Termination, or a Termination for
Cause. Upon the termination of Executive’s employment hereunder pursuant to a
Voluntary Termination, Death or Disability Termination, or a Termination for
Cause, neither Executive nor her beneficiary or estate will receive severance
payments, or any other severance compensation or benefit, or have any further
rights or claims against the Company, its affiliates, or its subsidiaries under
this Agreement except to receive:

(a) the accrued but unpaid portion of Executive’s then current Base Salary,
computed on a pro-rata basis to the date of such termination, subject to the
Company’s standard payroll policies;

(b) all compensation and benefits payable to Executive based on her then current
participation in any compensation or benefit plan, program or arrangement
through the date of termination; and

(c) reimbursement for any expenses for which Executive shall not have
theretofore been reimbursed as provided in the Company’s standard expense
reimbursement policy.

9.2 Termination Without Cause or for Good Reason (Other Than Change in Control).
Upon the termination of Executive’s employment hereunder pursuant to a
Termination Without Cause or a Termination for Good Reason (other than in
connection with a Change in Control (as defined below)), neither Executive nor
her beneficiary or estate will have any further rights or claims against the
Company, its affiliates or its subsidiaries under this Agreement except to
receive:

(a) a termination payment equal to that provided for in Section 9.1 hereto; and

 

5



--------------------------------------------------------------------------------

(b) if Executive executes a general release in favor of the Company, in a form
attached as Exhibit B (the “Release”), and subject to Section 9.2(c) (the date
that the Release becomes effective and may no longer be revoked by Executive is
referred to as the “Release Date”), then the Company shall pay to Executive the
following severance benefits (such benefits referred to as “Severance
Benefits”): (i) continuation of Executive’s then current Base Salary for a
period of 12 months from the Release Date (such applicable period is referred to
as the “Severance Period”), less applicable withholdings and deductions, on the
Company’s regular payroll dates; and (ii) payment of the premiums of Executive’s
group health insurance COBRA continuation coverage, including coverage for
Executive’s eligible dependents, for a maximum period of 12 months following her
Termination Without Cause or a Termination for Good Reason (other than in
connection with a Change in Control (as defined below)) (such period subject to
the qualifications of this Section 9.2(b) referred to as “COBRA Payment
Period”); provided, however, that (a) the Company shall pay premiums for
Executive’s eligible dependents only for coverage for which those eligible
dependents were enrolled immediately prior to the Termination Without Cause or
Termination for Good Reason; and (b) the Company’s obligation to pay such
premiums shall cease immediately upon Executive’s eligibility for comparable
group health insurance provided by a new employer of Executive. Vesting of any
unvested stock options and/or other equity securities shall cease on the date of
termination following Executive’s Termination Without Cause or a Termination for
Good Reason (other than in connection with a Change in Control (as defined
below)). In addition, the Company’s severance obligation shall be reduced by the
amount of any salary received by Executive from another employer during the
Severance Period. Executive agrees to inform the Company promptly if she obtains
other employment during the Severance Period. Notwithstanding the foregoing, if
at any time the Company determines, in its sole discretion, that the payment of
the COBRA premiums would result in a violation of the nondiscrimination rules of
Section 105(h)(2) of the Internal Revenue Code of 1988, as amended (the “Code”)
or any statute or regulation of similar effect (including, without limitation,
the 2010 Patient Protection and Affordable Care Act, as amended by the 2010
Health Care and Education Reconciliation Act), then in lieu of providing the
COBRA premiums, the Company will instead pay Executive, on the first day of each
month of the remainder of the COBRA Payment Period, a fully taxable cash payment
equal to the COBRA premiums for that month, subject to applicable tax
withholdings and deductions (such amount, the “Special Severance Payment”).

(c) To receive the Severance Benefits pursuant to Section 9.2(b), Executive’s
termination or resignation must constitute a “separation from service” (as
defined under Treasury Regulation Section 1.409A-1(h)) and Executive must
execute and allow the Release to become effective within 60 days of Executive’s
termination or resignation. Executive’s ability to receive the Severance
Benefits pursuant to Section 9.2(b) is further conditioned upon her: returning
all Company property; complying with her post-termination obligations under this
Agreement and the Compliance Agreement, and complying with the Release including
without limitation any non-disparagement and confidentiality provisions
contained therein. The Severance Benefits provided to Executive pursuant to
Section 9.2(b) are in lieu of, and not in addition to, any benefits to which
Executive may otherwise be entitled under any Company severance plan, policy or
program.

(d) The damages (if any) caused to Executive by a Termination Without Cause or a
Termination for Good Reason would be difficult to ascertain; therefore, the

 

6



--------------------------------------------------------------------------------

Severance Benefits for which Executive is eligible pursuant to Section 9.2(b)
above in exchange for the Release is agreed to by the parties as liquidated
damages, to serve as full compensation, and not a penalty

9.3 Change in Control Severance Benefits.

(a) In the event that the Company (or any surviving or acquiring corporation)
terminates Executive’s employment for a Termination Without Cause or Executive
resigns in connection with a Termination for Good Reason within 12 months
following the effective date of a Change in Control (“Change in Control
Termination”), and upon compliance with Section 9.2(c) above, Executive shall be
eligible to receive the following Change in Control severance benefits: (i) a
lump-sum cash payment in an amount equal to Executive’s annual Base Salary then
in effect for a period of 12 months, less applicable withholdings and
deductions, paid within 60 days following the Change in Control Termination;
(ii) an amount equal to Executive’s Target Bonus award for the 12 month period
immediately prior to Executive’s Change in Control Termination (thirty-five
percent (35%) of Executive’s annual Base Salary), paid within 60 days following
the Change in Control Termination; and (iii) the Company (or any surviving or
acquiring corporation) shall pay the premiums of Executive’s group health
insurance COBRA continuation coverage, including coverage for Executive’s
eligible dependents, during the 12 month period following a Change in Control
Termination (such period subject to the qualifications of this Section 9.3(a)
referred to as “CIC COBRA Payment Period”); provided, however, that (a) the
Company (or any surviving or acquiring corporation) shall pay premiums for
Executive’s eligible dependents only for coverage for which those eligible
dependents were enrolled immediately prior to the Change in Control Termination;
and (b) the Company’s (or any surviving or acquiring corporation’s) obligation
to pay such premiums shall cease immediately upon Executive’s eligibility for
comparable group health insurance provided by a new employer of Executive.
Executive agrees that the Company’s (or any surviving or acquiring
corporation’s) payment of health insurance premiums will satisfy its obligations
under COBRA for the period provided. No insurance premium payments will be made
following the effective date of Executive’s coverage by a health insurance plan
of a subsequent employer. For the balance of the period that Executive is
entitled to coverage under federal COBRA law, if any, Executive shall be
entitled to maintain such coverage at Executive’s own expense. Notwithstanding
the foregoing, if at any time the Company determines, in its sole discretion,
that the payment of the COBRA premiums would result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Code or any statute or
regulation of similar effect (including, without limitation, the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the COBRA premiums, the
Company will instead pay Executive, on the first day of each month of the
remainder of the CIC COBRA Payment Period, the Special Severance Payment.

(b) To receive the payments in Section 9.3(a), Executive’s termination or
resignation must constitute a “separation from service” (as defined under
Treasury Regulation Section 1.409A-1(h)) and Executive must execute and allow
the Release to become effective within 60 days of Executive’s termination or
resignation. Executive’s ability to receive benefits pursuant to Section 9.3(a)
is further conditioned upon her: returning all Company property; complying with
her post-termination obligations under this Agreement and the Compliance
Agreement, and complying with the Release including without limitation any
non-disparagement and confidentiality provisions contained therein.

 

7



--------------------------------------------------------------------------------

(c) In addition, notwithstanding anything contained in Executive’s stock option
or other equity award agreements to the contrary, upon a Change in Control
Termination, Executive shall receive accelerated vesting of all then unvested
shares of the Company’s Common Stock that she then may have, if any.

(d) As used in this Agreement, a “Change in Control” is defined as the first to
occur of the following: (a) a sale, lease, exchange or other transfer in one
transaction or a series of related transactions of all or substantially all of
the assets of the Company (other than the transfer of the Company’s assets to a
majority-owned subsidiary corporation); (b) a merger or consolidation in which
the Company is not the surviving corporation (unless the holders of the
Company’s outstanding voting stock immediately prior to such transaction own,
immediately after such transaction, securities representing at least fifty
percent (50%) of the voting power of the corporation or other entity surviving
such transaction); (c) a reverse merger in which the Company is the surviving
corporation but the shares of the Company’s common stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise (unless the holders of the
Company’s outstanding voting stock immediately prior to such transaction own,
immediately after such transaction, securities representing at least fifty
percent (50%) of the voting power of the Company); or (d) any transaction or
series of related transactions in which in excess of 50% of the Company’s voting
power is transferred. Notwithstanding the foregoing, to the extent that the
Company determines that any of the payments or benefits under this Agreement
that are payable in connection with a Change in Control constitute deferred
compensation under Section 409A that may only be paid on a qualifying
transaction (that is, they are not “exempt” under 409A), the foregoing
definition of Change in Control shall apply only to the extent the transaction
also meets the definition used for purposes of Treasury Regulation
Section 1.409A-3(a)(5), that is, as defined under Treasury Regulation
Section 1.409A-3(i)(5).

9.4 Parachute Taxes.

(a) If any payment or benefit Executive would receive from the Company or
otherwise in connection with a Change of Control or other similar transaction
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment will be equal to the Reduced Amount. The “Reduced Amount” will be either
(x) the largest portion of the Payment that would result in no portion of the
Payment being subject to the Excise Tax, or (y) the largest portion, up to and
including the total, of the Payment, whichever amount ((x) or (y)), after taking
into account all applicable federal, state and local employment taxes, income
taxes, and the Excise Tax (all computed at the highest applicable marginal
rate), results in Executive’s receipt of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a Reduced Amount will give rise to the greater after tax benefit,
the reduction in the Payments will occur in the following order: (a) reduction
of cash payments; (b) cancellation of accelerated vesting of equity awards other
than stock options; (c) cancellation of accelerated vesting of stock options;
and (d) reduction of other benefits paid to Executive. Within any such

 

8



--------------------------------------------------------------------------------

category of payments and benefits (that is, (a), (b), (c) or (d)), a reduction
will occur first with respect to amounts that are not “deferred compensation”
within the meaning of Section 409A and then with respect to amounts that are. In
the event that acceleration of compensation from Executive’s equity awards is to
be reduced, such acceleration of vesting will be canceled, subject to the
immediately preceding sentence, in the reverse order of the date of grant.

(b) The registered public accounting firm engaged by the Company for general
audit purposes as of the day prior to the effective date of the event described
in Section 280G(b)(2)(A)(i) of the Code will perform the foregoing calculations.
If the registered public accounting firm so engaged by the Company is serving as
accountant or auditor for the acquirer or is otherwise unable or unwilling to
perform the calculations, the Company will appoint a nationally recognized firm
that has expertise in these calculations to make the determinations required
hereunder. The Company will bear all expenses with respect to the determinations
by such independent registered public accounting firm required to be made
hereunder. The firm engaged to make the determinations hereunder will provide
its calculations, together with detailed supporting documentation, to the
Company and Executive within 30 calendar days after the date on which
Executive’s right to a Payment is triggered (if requested at that time by the
Company or Executive) or such other time as reasonably requested by the Company
or Executive. Any good faith determinations of the independent registered public
accounting firm made hereunder will be final, binding and conclusive upon the
Company and Executive.

9.5 Notice; Effective Date of Termination.

(a) Termination of Executive’s employment pursuant to this Agreement shall be
effective on the earliest of:

(i) immediately after the Company gives notice to Executive of Executive’s
Termination for Cause or Termination Without Cause unless the Company specifies
a later date, in which case, termination shall be effective as of such later
date;

(ii) immediately upon Executive’s death;

(iii) immediately after the Company gives notice to Executive of Executive’s
termination on account of Executive’s Disability, unless the Company specifies a
later date, in which case, termination shall be effective as of such later date,
provided that Executive has not returned to the full time performance of
Executive’s duties prior to such date; or

(iv) 10 days after Executive gives written notice to the Company of Executive’s
resignation for a Voluntary Termination or Resignation for Good Reason; provided
that the Company may set a termination date at any time between the date of
notice and the date of resignation, in which case Executive’s resignation shall
be effective as of such other date. Executive will receive compensation through
any required notice period.

(b) In the event notice of a termination under subsections (a)(i), (iii) and
(iv) is given orally, at the other party’s request, the party giving notice must
provide written confirmation of such notice within 5 business days of the
request in compliance with the requirement of Section 10.1 below.

 

9



--------------------------------------------------------------------------------

9.6 Cooperation With Company After Termination of Employment. Following
termination of Executive’s employment for any reason, Executive shall fully
cooperate with the Company in all matters relating to the winding up of
Executive’s pending work including, but not limited to, any litigation in which
the Company is involved, and the orderly transfer of any such pending work to
such other employees as may be designated by the Company.

9.7 Application of Section 409A. It is intended that all of the benefits and
payments under this Agreement satisfy, to the greatest extent possible, the
exemptions from the application of Code Section 409A provided under Treasury
Regulations 1.409A-1(b)(4) and 1.409A-1(b)(9), and this Agreement will be
construed to the greatest extent possible as consistent with those provisions.
If not so exempt, this Agreement (and any definitions hereunder) will be
construed in a manner that complies with Section 409A, and incorporates by
reference all required definitions and payment terms. For purposes of Code
Section 409A (including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), Executive’s right to receive any installment
payments under this Agreement (whether severance payments, reimbursements or
otherwise) will be treated as a right to receive a series of separate payments
and, accordingly, each installment payment hereunder will at all times be
considered a separate and distinct payment. Notwithstanding any provision to the
contrary in this Agreement, if Executive is deemed by the Company at the time of
her Separation from Service to be a “specified employee” for purposes of Code
Section 409A(a)(2)(B)(i), and if any of the payments upon Separation from
Service set forth herein and/or under any other agreement with the Company are
deemed to be “deferred compensation”, then if delayed commencement of any
portion of such payments is required to avoid a prohibited distribution under
Code Section 409A(a)(2)(B)(i) and the related adverse taxation under
Section 409A, the timing of the payments upon a Separation from Service will be
delayed as follows: on the earlier to occur of (i) the date that is six months
and one day after the effective date of Executive’s Separation from Service, and
(ii) the date of Executive’s death (such earlier date, the “Delayed Initial
Payment Date”), the Company will (A) pay to Executive a lump sum amount equal to
the sum of the payments upon Separation from Service that Executive would
otherwise have received through the Delayed Initial Payment Date if the
commencement of the payments had not been delayed pursuant to this paragraph,
and (B) commence paying the balance of the payments in accordance with the
applicable payment schedules set forth above. No interest will be due on any
amounts so deferred. To the extent that any severance payments or benefits
payable to Executive pursuant to this Agreement are not otherwise exempt from
the application of Code Section 409A, then, if the period during which Executive
may consider and sign the Release spans two calendar years, the payment of
severance will not be made or begin until the later calendar year.

10. GENERAL PROVISIONS.

10.1 Notices. Any notices required hereunder to be in writing shall be deemed
effectively given: (a) upon personal delivery to the party to be notified,
(b) when sent by electronic mail or confirmed facsimile if sent during normal
business hours of the recipient, and if not, then on the next business day,
(c) 5 days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) 1 day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the Company,
“Attention Chairman of the Board,” at its

 

10



--------------------------------------------------------------------------------

primary office location and to Executive at Executive’s address as listed on the
Company payroll, or at such other address as the Company or Executive may
designate by 10 days advance written notice to the other.

10.2 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

10.3 Waiver. If either party should waive any breach of any provisions of this
Agreement, Executive or the Company shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

10.4 Complete Agreement. This Agreement constitutes the entire agreement between
Executive and the Company with regard to the subject matter hereof. This
Agreement is the complete, final, and exclusive embodiment of their agreement
with regard to this subject matter and supersedes any prior oral discussions or
written communications and agreements, including the Prior Agreement. This
Agreement is entered into without reliance on any promise or representation
other than those expressly contained herein, and it cannot be modified or
amended except in writing signed by Executive and an authorized officer of the
Company. The parties have entered into a separate Compliance Agreement and have
or may enter into separate agreement related to stock awards. These separate
agreements govern other aspects of the relationship between the parties, have or
may have provisions that survive termination of Executive’s employment under
this Agreement, may be amended or superseded by the parties without regard to
this Agreement and are enforceable according to their terms without regard to
the enforcement provision of this Agreement.

10.5 Further Assurances. Executive agrees to execute, acknowledge, seal and
deliver such further assurances, documents, applications, agreements and
instruments, and to take such further actions, as the Company may reasonably
request in order to accomplish the purposes of this Agreement.

10.6 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

10.7 Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

10.8 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of her duties hereunder and she may not assign any of her
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably.

 

11



--------------------------------------------------------------------------------

10.9 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
Maryland, without giving effect to choice of law principles. Executive and the
Company hereby expressly consent to the personal jurisdiction and venue of the
state and federal courts located in the State of Maryland for any claims or
suits arising from or related to this Agreement.

IN WITNESS WHEREOF, the parties have executed this Executive Employment
Agreement on the day and year first written above.

 

GLYCOMIMETICS, INC.     EXECUTIVE:

/s/ Rachel K. King

   

/s/ Helen M. Thackray

(Signature)     (Signature) By:   Rachel K. King     By:   Helen M. Thackray
Title:   Chief Executive Officer      

 

12



--------------------------------------------------------------------------------

Exhibit A

Compliance Agreement



--------------------------------------------------------------------------------

Exhibit B

Release Agreement

This Release Agreement (“Release”) is made by and between GLYCOMIMETICS, INC.
(the “Company”) and Helen Thackray (“you”). You and the Company entered into an
Employment Agreement dated January 15, 2014 (the “Employment Agreement”). You
and the Company hereby further agree as follows:

1. A blank copy of this Release was attached to the Employment Agreement as
Exhibit B.

2. Severance Payments. If your employment was terminated by the Company for a
Termination Without Cause, a Termination for Good Reason, or a Change in Control
Termination (as defined in the Employment Agreement) in accordance with
Section 9 of the Employment Agreement, then in consideration for your execution,
return and non-revocation of this Release, following the Release Date (as
defined in Section 3 below) the Company will provide severance benefits to you
as follows: [described benefits and payment schedule].

3. Release by You. In exchange for the payments and other consideration under
this Agreement, to which you would not otherwise be entitled, and except as
otherwise set forth in this Agreement, you hereby generally and completely
release, acquit and forever discharge the Company, its parents and subsidiaries,
and its and their officers, directors, managers, partners, agents, servants,
employees, attorneys, shareholders, successors, assigns and affiliates (the
“Releasees”), of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, both known and unknown,
suspected and unsuspected, disclosed and undisclosed, arising out of or in any
way related to agreements, events, acts or conduct at any time prior to and
including the execution date of this Agreement, including but not limited to:
all such claims and demands directly or indirectly arising out of or in any way
connected with your employment with the Company or the termination of that
employment; claims or demands related to salary, bonuses, commissions, stock,
stock options, or any other ownership interests in the Company, vacation pay,
fringe benefits, expense reimbursements, severance pay, or any other form of
compensation; claims pursuant to any federal, state or local law, statute, or
cause of action; tort law; or contract law. The claims and causes of action you
are releasing and waiving in this Agreement include, but are not limited to, any
and all claims and causes of action that the Company, its parents and
subsidiaries, and its and their respective officers, directors, agents,
servants, employees, attorneys, shareholders, successors, assigns or affiliates:

 

  •   has violated its personnel policies, handbooks, contracts of employment,
or covenants of good faith and fair dealing;

 

  •  

has discriminated against you on the basis of age, race, color, sex (including
sexual harassment), national origin, ancestry, disability, religion, sexual
orientation, marital status, parental status, source of income, entitlement to
benefits, any union activities or other protected category in violation of any
local, state or federal law, constitution, ordinance, or regulation, including
but not limited to: the Age



--------------------------------------------------------------------------------

 

Discrimination in Employment Act, as amended (“ADEA”); Title VII of the Civil
Rights Act of 1964, as amended; 42 U.S.C. § 1981, as amended; the Civil Rights
Act of 1866; the Fair Employment Practice Act of Maryland, Md. Code Ann., State
Government, Title 20; the Worker Adjustment Retraining and Notification Act; the
Equal Pay Act; the Americans With Disabilities Act; the Family Medical Leave
Act; the Occupational Safety and Health Act; the Immigration Reform and Control
Act; the Uniform Services Employment and Reemployment Rights Act of 1994, as
amended; Section 510 of the Employee Retirement Income Security Act; and the
National Labor Relations Act;

 

  •   has violated any statute, public policy or common law (including but not
limited to claims for retaliatory discharge; negligent hiring, retention or
supervision; defamation; intentional or negligent infliction of emotional
distress and/or mental anguish; intentional interference with contract;
negligence; detrimental reliance; loss of consortium to you or any member of
your family and/or promissory estoppel).

Notwithstanding the foregoing, you are not releasing any right of
indemnification you may have for any liabilities arising from your actions
within the course and scope of your employment with the Company or within the
course and scope of your role as a member of the Board of Directors and/or
officer of the Company. Also excluded from this Agreement are any claims which
cannot be waived by law. You are waiving, however, your right to any monetary
recovery should any governmental agency or entity, such as the EEOC or the DOL,
pursue any claims on your behalf. You acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you may have under the ADEA, as
amended. You also acknowledge that (i) the consideration given to you in
exchange for the waiver and release in this Agreement is in addition to anything
of value to which you were already entitled, and (ii) that you have been paid
for all time worked, have received all the leave, leaves of absence and leave
benefits and protections for which you are eligible, and have not suffered any
on-the-job injury for which you have not already filed a claim. You further
acknowledge that you have been advised by this writing that: (a) your waiver and
release do not apply to any rights or claims that may arise after the execution
date of this Agreement; (b) you have been advised hereby that you have the right
to consult with an attorney prior to executing this Agreement; (c) you have
twenty-one (21) days [in the event of a group release 21 days becomes 45 days]
to consider this Agreement (although you may choose to voluntarily execute this
Agreement earlier); (d) you have seven (7) days following your execution of this
Agreement to revoke the Agreement; and (e) this Agreement shall not be effective
until the date upon which the revocation period has expired unexercised, which
shall be the eighth day after this Agreement is executed by you provided the
Company has also executed the Release on or before that date (the “Release
Date”).

4. Return of Company Property. Within ten (10) days of the effective date of the
termination of employment, you agree to return to the Company all Company
documents (and all copies thereof) and other Company property then in existence
that you have had in your possession at any time, including, but not limited to,
Company files, notes, drawings, records, business plans and forecasts, financial
information, specifications, computer-recorded information, tangible property
(including, but not limited to, computers), credit cards, entry cards,
identification badges and keys; and, any materials of any kind that contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof). Receipt of the Severance described in paragraph 2 of
this Release expressly conditioned upon return of all such Company Property.

 

2



--------------------------------------------------------------------------------

5. Confidentiality. The provisions of this Release will be held in strictest
confidence by you and will not be publicized or disclosed in any manner
whatsoever; provided, however, that: (a) you may disclose this Agreement in
confidence to your immediate family; (b) you may disclose this Agreement in
confidence to your attorney, accountant, auditor, tax preparer, and financial
advisor; and (c) you may disclose this Release insofar as such disclosure may be
required by law.

6. Proprietary Information and Post-Termination Obligations. Both during and
after your employment you acknowledge your continuing obligations under your
Compliance Agreement (“Compliance Agreement”) not to use or disclose any
confidential or proprietary information of the Company and to refrain from
certain solicitation and competitive activities.

7. Non-Disparagement. You agree not to disparage the Company, and the Company’s
attorneys, directors, managers, partners, employees, agents and affiliates, in
any manner likely to be harmful to them or their business, business reputation
or personal reputation; provided that you may respond accurately and fully to
any question, inquiry or request for information when required by legal process.

8. No Admission. This Agreement does not constitute an admission by the Company
of any wrongful action or violation of any federal, state, or local statute, or
common law rights, including those relating to the provisions of any law or
statute concerning employment actions, or of any other possible or claimed
violation of law or rights.

9. Breach. You agree that upon any material breach of this Release you will
forfeit all amounts paid or owing to you under this Release. Further, you
acknowledge that it may be impossible to assess the damages caused by your
material violation of the terms of paragraphs 4, 5, 6, and 7 of this Release and
further agree that any threatened or actual material violation or breach of
those paragraphs of this Release will constitute immediate and irreparable
injury to the Company. You therefore agree that any such breach of this Release
is a material breach of this Agreement, and, in addition to any and all other
damages and remedies available to the Company upon your breach of this
Agreement, the Company shall be entitled to an injunction to prevent you from
violating or breaching this Agreement.

10. Miscellaneous. This Release, together with your Compliance Agreement,
constitute the complete, final and exclusive embodiment of the entire agreement
between you and the Company with regard to this subject matter. It is entered
into without reliance on any promise or representation, written or oral, other
than those expressly contained herein, and it supersedes any other such
promises, warranties or representations. This Release may not be modified or
amended except in a writing signed by both you and a duly authorized officer of
the Company. This Release will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Release is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable. This Release will be

 

3



--------------------------------------------------------------------------------

deemed to have been entered into and will be construed and enforced in
accordance with the laws of the State of Maryland as applied to contracts made
and performed entirely within the State of Maryland.

 

GLYCOMIMETICS, INC. By:  

 

   

 

 

Chief Executive Officer

   

Date

EXECUTIVE    

 

   

 

Helen Thackray

   

Date

 

4